DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Pub. 2012/0075383) in view of Kunnavakkam et al (U.S. Pub. 2014/0340452) 
Regarding claim 1, Fang discloses a wafer structure (50) comprising a chip substrate (Fig. 1; element 18), which is a silicon substrate fabricated by a semiconductor process (Paragraph 0014; Figure 1)
A plurality of ink jet chips (Figure 1; Paragraph 0019) comprising at least one first ink jet chip and at least one second ink jet chip directly formed on the chip substrate by the semiconductor process, respectively, and the plurality of ink jet chips are diced into the at least one first ink jet chip and the at least one second dink jet chip for ink jet printing (Abstract; Paragraphs 0014, 0020-21)
Wherein each of the first ink jet chip and the second ink jet chip comprises: a plurality of ink drop generators (15; Figure 1) produced by a semiconductor process and formed on the chip substrate, wherein each of the ink drop generators comprises and ink supply chamber (7) and nozzle (Figure 1; Paragraph 0016)
Fang does not expressly disclose the layer details and the dimensional details of well known ink drop generators that are used in the ink jet printing art (Paragraphs 0002, 0016)
Kunnavakkam discloses a plurality of ink drop generators (10; Figure 1; Paragraph 0021), wherein each of the ink drop generators comprises a barrier layer (32; Figure 3), an ink supply chamber (30; Figure 2) and a nozzle (14; Figure 3), and the ink supply chamber and the nozzle are integrally formed in the barrier layer (32; Figure 3), wherein each of the ink drop generators further comprises a thermal barrier layer (40, 42), a resistance heating layer (26) and a protective layer (48, 50) (Figures 2-3; Paragraphs 0023-0024, 0028-0032)
Wherein the thermal barrier layer (40, 42) is formed on the chip substrate (22), the resistance heating layer (26) is formed on the thermal barrier layer, a part of the protective layer (48, 50) is formed on the resistance heating layer (26), and the barrier layer (32) is formed on the protective layer (48, 50); wherein the ink supply chamber (30; Figure 2) has a bottom in communication with the protective layer and a top in communication with the nozzle (Figures 2-3; Paragraphs 0023-0024, 0028-0032)
Kunnavakkam discloses the general dimensions including wherein the thermal barrier layer has a thickness ranging from 500 angstroms to 5000 angstroms (Paragraph 0030), the protective layer has a thickness ranging from 150 angstroms to 3500 angstroms (Paragraph 0032), the resistance heating layer has a thickness ranging from 100 angstroms to 500 angstroms (Paragraph 0031), the resistance heating layer has a length ranging from 5 microns to 30 microns, and the resistance heating layer has a width ranging from 5 microns to 10 microns (Paragraph 0031)
Kunnavakkam discloses the claimed invention except for a thermal barrier layer has a thickness ranging from 500 angstroms to 5000 angstroms; protective layer has a thickness ranging from 150 angstroms to 3500 angstroms; resistance heating layer has a thickness ranging from 100 angstroms to 500 angstroms; resistance heating layer has a length ranging from 5 microns to 30 microns, and the resistance heating layer has a width ranging from 5 microns to 10 microns.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use the claimed dimensions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 2, Kunnavakkam discloses wherein each of the ink drip generators further comprises a conductive layer (46), the conductive layer and the part of the protective layer (48, 50) are formed on the resistance heating layer (26) and a rest part of the protective layer is formed on the conductive layer (Figure 3; Paragraphs 0023-0024, 0028-0032)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 3, Kunnavakkam discloses wherein each of the first ink jet chip and the second ink jet chip comprises at least one ink supply channel (chamber 34; Figure 2) and a plurality of manifolds (Figure 2; ink flows to each chamber) fabricated by the semiconductor process, wherein the ink supply channel provides ink, and the ink supply channel is in communication with the plurality of the manifolds, wherein the plurality of manifolds are in communication with each of the ink supply chambers of the ink drop generators (Figures 2-3; Paragraphs 0024)
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam.
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 4, Kunnavakkam discloses wherein the conductive layer (46) is connected to a conductor (Figures 3, 5; Paragraph 0027) fabricated by the semiconductor process of equal to or less than 90 nanometers to form an ink jet control circuit 
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam. Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al (U.S. Pat. 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 5, Kunnavakkam discloses wherein the conductive layer (46) is connected to a conductor (Figures 3, 5; Paragraph 0027) fabricated by the semiconductor process of 2 nanometers to 90 nanometers to form an inkjet control circuit 
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam. Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al (U.S. Pat. 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)
Regarding claim 6, Kunnavakkam discloses wherein the conductive layer (46) is connected to a conductor (Figures 3, 5; Paragraph 0027) fabricated by the semiconductor process of 2 nanometers to 7 nanometers to form an ink jet control circuit 
The examiner notes to applicant that the limitations concerning how the chip substrate is manufactured are not seen to further limit the structure of the claim above or any subsequent claims and are not seen to distinguish the chip substrate of Fang in view of Kunnavakkam. Furthermore, it is well known in the ink jet printing art to have chips with internal layers less than 90 nanometers.  See Anderson et al (U.S. Pat. 6,902,256)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to use the claimed dimensions and the ink drop generator architecture as disclosed by Kunnavakkam into the device of Fang, for the purpose of protecting the resistive layer and other layers from oxidation and chemical degradation caused by the ink as it is heated and ejected from the nozzle (Paragraph 0003)

Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Pub. 2012/0075383) as modified by Kunnavakkam et al (U.S. Pub. 2014/0340452) as applied to claims 1-6 above, and further in view of White et al (U.S. Pat. 9,776,402)
Regarding claim 7, White discloses wherein the conductive layer (410; Figure 4) is connected to a conductor, and the conductor is a gate of a metal oxide semiconductor field effect transistor (Figure 4; Column 1, Lines 39-52)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White into the device of Fang as modified by Kunnavakkam, for the purpose of providing precise placement on a print medium of ink drops emitted by an ink drop generating device (Column 1, Lines 5-7)
Regarding claim 8, White discloses wherein the conductive layer (410) is connected to a conductor, and the conductor is a gate of a complementary metal oxide semiconductor (Figure 4; Column 1, Lines 39-52)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White into the device of Fang as modified by Kunnavakkam, for the purpose of providing precise placement on a print medium of ink drops emitted by an ink drop generating device (Column 1, Lines 5-7)
Regarding claim 9, White discloses the conductive layer (410) is connected to a conductor (Column 3, Lines 32-41), and the conductor is a gate of an N-type metal oxide semiconductor (Column 1, Lines 39-52)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of White into the device of Fang as modified by Kunnavakkam, for the purpose of providing precise placement on a print medium of ink drops emitted by an ink drop generating device (Column 1, Lines 5-7)

Claim(s) 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (U.S. Pub. 2012/0075383) as modified by Kunnavakkam et al (U.S. Pub. 2014/0340452) as applied to claims 1-6 above, and further in view Tobita et al (U.S. Pat. 7,090,340)
Regarding claim 10, Fang discloses the first ink jet chip (Figure 1) has a printing swath ranging from 0.25 inches to 1.5 inches (Paragraph 0019)
Tobita discloses the first ink jet chip has a width ranging from 0.5 mm to 10 mm (Column 6, Lines 36- 44; expression (2), i.e. set desired Hw and/or Mp )
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 11, Fang discloses second ink jet chip (Figure 1; element n+1); Tobita discloses a width ranging from at least 0.5 mm to 10 mm (Column 6, Lines 36- 44; expression (2), i.e. set desired Hw and/or Mp)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 12, Fang discloses it is known in the art to use ink jet chips equal to or gather than a width of a printings medium, thereby constituting a page-width printing (Paragraph 0015; as many as necessary to form a complete array across a media to be imaged); Tobita discloses  an ink jet chip having a printing swath equal to or greater than 1.5 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 13, Fang discloses printing swath of second ink jet chip is 8.3 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page-width printing is 8.3 inches corresponding to the width of the printing medium (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 14, Fang discloses wherein the printing swath of the second dink jet chip is 11.7 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page-width printing of the second ink jet  chip on the printing medium is 11.7 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 15, Fang discloses wherein the second ink jet chip has the printing swath ranging from 1.5 inches to 12 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the ink jet chip on the printing medium is 1.5 inches to 12 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 16, Fang discloes the printing swath of the second ink jet chip ranges from 2 inches to 4 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the second ink jet chip on the printing medium ranges from 2 inches to 4 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 17, Fang discloses the printing swath of the second ink jet chip ranges from 4 inches to 6 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page-width printing of the second ink jet chip on the printing medium ranges from 4 inches to 6 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 18, Fang discloses the printing swath of the seocn ink jet chip range3s from 6 inches to 8 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the second ink jet chip on the printing medium ranges from 6 inches to 8 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 19, Fang discloses the printing swath of the seocn dink jet chip ranges from 8 inches to 12 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the second ink jet chip on the printing medium ranges from 8 inches to 12 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)
Regarding claim 20, Fang discloses the printing swath of the second ink jet chip is equal to or greater than 12 inches (Figure 1; Column 3, Lines 14-17; desired length of ejection chips; Column 4, Lines 4-8); Tobita discloses the extent of the page width printing of the second ink jet chip on the printing medium is equal to or greater than 12 inches (Column 6, Lines 36-44; expression (2)- set desired Hw and/or Mp for the width size)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Tobita into the device of Fang as modified by Kunnavakkam, for the purpose of having a structure in which a plurality of nozzles are packaged in an ink chamber efficiently (Column 2, Lines 37-42)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916. The examiner can normally be reached Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        November 3, 2022